United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
RESERVE, Fort Buchanan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-208
Issued: November 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated September 25, 2008 finding that she had not
established an injury due to factors of her federal employment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that her stroke
was due to factors of her federal employment.
FACTUAL HISTORY
On February 11, 2008 appellant, then a 40-year-old human resources specialist, filed an
occupational disease claim alleging that she experienced a stroke “trying to get all work
completed before scheduled knee surgery on January 25, 2008.” Dr. Luis Gonzalez Martinez, a
physician, completed reports, which were written in a combination of both Spanish and English
and diagnosed cerebrovascular accident with left hemiparesis.

In a letter dated February 19, 2008, the Office requested additional factual and medical
evidence from appellant, she submitted a magnetic resonance imaging scan dated January 25,
2008, which demonstrated a lacunar infarct in the right basal ganglia region and left cerebellar
hemisphere. Appellant also submitted additional medical reports some of which were written in
Spanish and some of which were in English regarding her ongoing condition.
Appellant amended her claim on February 14, 2008 and alleged that her stroke was the
result of a traumatic injury on January 24, 2008. The Office informed her by telephone on
March 3, 2008 that she should submit all medical documentation in English. Appellant
submitted a narrative statement and attributed her condition to an excessive amount of stress in
the office. She stated that her position was eliminated, but that a reduction-in-force was not yet
in place. Appellant noted that there were frequent changes in the chain of command and that she
acted as a mediator due to difficult relationship between the Family Readiness Programs Director
and contractors assigned to her office. She stated on January 24, 2008 that she had an argument
with one of the contractors. Appellant noted that she was scheduled to attend an Equal
Employment Opportunity (EEO) Commission hearing regarding a claim against a former
supervisor on January 24, 2008 and that she received notification that her witnesses would not be
able to attend. She stated that she was occasionally required to work overtime and travel twice a
year. Appellant noted that she had to prepare weekly reports and that she frequently dealt with
retirees who failed to understand the forms and that this resulted in delay in the process. She
noted on January 24, 2008 her left side became numb including her face, eye, mouth, arm and
leg was transported by ambulance to the hospital. Appellant noted that she had a history of
cigarette smoking, but no heart conditions.
In a report received March 17, 2008, Dr Victor M. Gordo, a Board-certified family
practitioner, noted appellant’s history and diagnosed cerebrovascular accident with left
hemiparesis. He stated, “In my professional opinion the extreme level of stress, tense
environment and changes of temperament experienced by [appellant] on her federal employment
that morning caused her blood pressure to suddenly rise directly causing the cerebrovascular
accident.”
Appellant noted that she was diagnosed with high blood pressure in 2006 and controlled
this condition with medications, which were adjusted in 2006 and 2007. She noted on
January 24, 2008 that she had an argument with a coworker and organized some documentation
for her EEO hearing. Appellant stated that she was under a lot of stress. She stated in
September 2007, that she worked overtime for one week.
The employing establishment responded on March 5, 2008 and stated that appellant’s
position had been eliminated, that there was “severe turmoil” in her office involving two other
civilians, but that her workload had not been affected by any staffing shortages or extra demands.
By decision dated June 11, 2008, the Office denied appellant’s claim finding that there
was not sufficient factual evidence to support her occupational disease claim. Appellant
requested a review of the written record on June 25, 2008. She submitted notice that a
prehearing conference in her EEO complaint was scheduled for January 24, 2008. Appellant
submitted copies of an e-mail dated January 24, 2008, which contained statements written in a
combination of both Spanish and English. The e-mail does not contain a translation of the

2

Spanish portion. According to appellant this e-mail continued the alleged disagreement with a
coworker, which initially began verbally. She asserted that a coworker, Limary Cepeda, accused
appellant of closing the door and leaving her locked outside the building. Ms. Cepeda’s initial
statements are written in Spanish. Appellant’s response is in English and states that she did not
know who closed the door, and recommended that Ms. Cepeda coordinate all actions with Sonia
Roca. Ms. Cepeda responded by stating, “Thank you for your concern.” Appellant replied, “I
usually try to help all my coworkers, but today is my last day prior to my surgery and I am busy,
busy, busy. Coordinate with Sonia M. Roca and she approves this I can call DPW when I return.
Good Luck….” Ms. Cepeda then wished appellant good luck with her surgery.
The employing establishment reviewed appellant’s statements and asserted that the
untranslated e-mails were cordial and professional with no animosity or strong words. The
employing establishment also noted that appellant was offered relocation after her position was
eliminated, but refused. It confirmed that appellant worked 27 hours of overtime in one week in
September 2007.
By decision dated September 25, 2008, the hearing representative affirmed the Office’s
June 11, 2008 decision and found that appellant had established a compensable factor of
employment in regarding to working 27 hours of overtime in September 2007. However, the
hearing representative found that the medical evidence submitted did not establish a causal
relationship between appellant’s accepted employment factor and her diagnosed condition.
The hearing representative reviewed the January 24, 2008 e-mail and noted the hand
written statement in English on the e-mail that the argument started verbally and then resulted in
the contents of the e-mail. The hearing representative stated, “[T]he e-mail did not seen
argumentative or confrontational. One sentence from appellant indicated that she had no idea
who closed the door but it was [not] her and a second sentence mentioned that she was very
busy. The coworker’s last response was to wish her good luck on her surgery.”
LEGAL PRECEDENT
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.1 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of a disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.2

1

20 C.F.R. § 10.5(q).

2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

3

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.4
ANALYSIS
The Board finds that this case is not in posture for decision. Appellant submitted factual
and medical evidence, which contains both English and Spanish within the same documents.
The hearing representative allegedly reviewed both the factual and medical evidence in reaching
the conclusion that appellant failed to meet her burden of proof in establishing that her stroke
was due to factors of her federal employment. However, the record does not contain translations
of the medical or factual evidence, specifically, the e-mail with Ms. Cepeda. This is especially
pertinent as the hearing representative appears to rely on the employing establishment’s view of
the e-mail exchange between appellant and Ms. Cepeda. Appellant described the e-mail as an
argument and the employing establishment characterized as “professional.” There is no English
translation of the Spanish portion of the e-mails in the record. For the Office and the Board to
consider all evidence of record, an accurate translation of this e-mail, one of appellant’s alleged
employment factors, and of all medical reports are needed. As the Office did not obtain a
translation of all the Spanish factual and medical evidence included in the record, the case will
be remanded to the Office for this purpose.5
CONCLUSION
The Board finds that the case must be remanded for translation of all the factual and
medical evidence into English and following any necessary further development, the issuance of
an appropriate decision.

3

5 U.S.C. §§ 8101-8193.

4

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).
5

Ana D. Pizarro, 54 ECAB 430, 434 (2003) (the Board remanded the case in order to seek an accurate
translation); see Armando Colon, 41 ECAB 563, 566 (1990) (the Board found that the Office abused its discretion in
denying appellant’s request for reconsideration on the grounds that the evidence submitted lacked probative value
because it was written in a foreign language). A.G., Docket No. 08-206 (issued May 12, 2008); Cf. Lorraine E.
Schroeder, 44 ECAB 323, 330 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: November 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

